NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

PAUL AVERSANO, on behalf of himself
and all others similarly situated,

Plaintiff, Civil Action No. 17-12694 (MAS) (TJB)

v. MEMORANDUM OPINION

SANTANDER BANK, N.A.,

Defendant.

 

_

 

SHIPP, District J udge

This matter comes before the Court upon Defendant Santander Bank’s (“Defendant’’)
Second Motion to Dismiss. (ECF No. 32.) Plaintiff Paul Aversano (“Plaintiff”) opposed
(ECF No. 34), and Defendant replied (ECF No. 38). The Court has carefully considered the
parties’ submissions and decides the matter without oral argument pursuant to Local Civil Rule
78.1. For the reasons stated below, the Court grants Defendant’s Motion to Dismiss.

I. Background!

On June 26, 2007, Plaintiff obtained a second mortgage on his property from Defendant
with a 7.24 percent interest rate.” (Second Am. Compl. (“SAC”) 79, 10, ECF No. 28.) A
Truth-in-Lending-Act (“TILA”) disclosure (“Disclosure”), 28 U.S.C. §§ 1601-1693, appeared on

the first page of the mortgage form, showing an “interest rate [of 7.24%], total cost of credit

 

' For the purpose of this Motion to Dismiss, the Court accepts as true all well-pled facts in the
Second Amended Complaint. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

* Plaintiff obtained the initial loan from Sovereign Bank, which Plaintiff avers later “rebrand[ed]”
as Santander Bank. (SAC 9 4, 8, 23.)
($363,348.40), the amount of credit provided ($250,000) and the amount [Plaintiff] will have paid
after making all scheduled payments ($613,348.40).” (Id. § 13.) Plaintiff was required to make
360 payments of $1,703.74, due on the 30th day of each month, beginning on July 30, 2007.
(dd. { 14.) The Disclosure indicated that when the letter “e” was appended to a number, the figure
was an estimate. (/d. § 16.) The Disclosure provided Plaintiff would be charged a late fee for
_ payments more than 15 days late, which Plaintiff alleges was a grace period that is included in
most conventional mortgages. (/d. J 22.) Plaintiff checked the payment calculations against an
online calculator to confirm they were correct for a conventional mortgage. (Id. 15.)

Plaintiff made regular payments to Defendant from 2007 to 2017. (/d. § 23.) Plaintiff
reviewed his Equifax credit monitoring account during this period and noted Defendant reported
the loan as a “Conventional RE [Real Estate] Mortgage”. (Id. 99 35-37.) Plaintiff skipped four
payments—February 2009, February 2010, February 2011, and February 2012— extending the
mortgage’s duration by four months, (/d. { 36.) Each time, Defendant advised Plaintiff that
“interest will continue to accrue on the entire outstanding balance, including the month [Plaintiff]
skip[s] [his] payment.” (/d.)

Plaintiff contemplated refinancing the loan and contacted Defendant in July 2017 to ask
for the loan payoff amount. (Id. | 30.) Defendant advised Plaintiff the loan payoff was about
$11,000 higher than Plaintiff calculated. (dd. 31.) Defendant reported the discrepancy was due
to interest being compounded daily, as a simple interest loan (“SIM”). (Ud. J] 32, 33.) Plaintiff
believes Defendant “took the . . . position” that the mortgage was a SIM based on paragraph 4 on
page 4 of the note, which states “[i]nterest is imposed each day at the daily equivalent of the annual

rate....” (ld. 737; Ex. 1, ECF No. 28-1.)
Plaintiff contends Defendant violated a number of TILA provisions. Plaintiff argues
Defendant misrepresented the nature of the loan because (1) the Disclosure on the front of the loan
packet “showed interest compounding monthly”, (2) the Disclosure did not state that any figures
were the result of estimate, (3) Defendant “had represented to [Plaintiff], repeatedly, that interest
accrued monthly”, and (4) Defendant reported the mortgage as a “Conventional [Real Estate]
Mortgage” to credit reporting agencies. (SAC { 37.)

Plaintiff filed a putative class action Complaint on December 6, 2017, (Compl., ECF
No. 1.) He filed an Amended Complaint on February 26, 2018, which Defendant moved to
dismiss. (Am. Compl., ECF No. 12; Mar. 19, 2018 Mot. to Dismiss, ECF No. 18.) The Court
found the allegations in the Amended Complaint did not support equitable tolling and, therefore,
dismissed the TILA claims for untimeliness. (Oct. 15, 2018 Mem. Op. 6, ECF No. 26; Oct. 15,
2018 Order, ECF No. 27.) The Court, however, permitted Plaintiff to file a Second Amended
Complaint, which he submitted on November 1 1, 2018. (Oct. 15, 2018 Order; SAC.) Defendant’s
instant Motion to Dismiss pertains to Plaintiff's Second Amended Complaint, which asserts: (l)a
violation of TILA; (2) breach of contract; (3) common law fraud; (4) fraudulent inducement;
(5) violations of the New Jersey Consumer Fraud Act; and (6) unjust enrichment. (Mot. to
Dismiss, ECF No. 32; SAC $f 69-108.)

I. Legal Standard

A district court must conduct a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure? 12(b)(6). See Malleus v, George, 641 F.3d 560, 563
(3d Cir. 2011). First, the court must take “note of the elements a plaintiff must plead to state a

claim....” Malleus, 641 F.3d at 563 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next,

 

> All references to a “Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.
the court must review the complaint to strike conclusory allegations. Jd. Finally, the court will
accept a true all of the plaintiff's well-pled factual allegations in the light most favorable to the
plaintiff and determine whether the elements identified in part one are sufficiently alleged. Jd.;
see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). In accepting the plaintiff's
factual allegations, the Court may ignore legal conclusions or factually unsupported accusations
that merely state “the-defendant-unlawfully-harmed-me,” Ashcroft, 556 U.S. at 678 (2009)
(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Finally, the Court must determine
“whether the facts alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible
claim for relief.’”” Fowler, 578 F.3d at 211 (quoting /gbal, 556 U.S. at 679). A facially plausible
claim “allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Jd. at 210 (quoting Iqbal, 556 U.S. at 678). On a motion to dismiss for
failure to state a claim, the “defendant bears the burden of showing that no claim has been
presented.” Hedges v, United States, 404 F.3d 744, 750 (3d Cir. 2005),
III. Discussion

A. Plaintiff Fails to Demonstrate Equitable Tolling Applies

Defendant argues the SAC does not state a viable TILA claim and the TILA claim is also
time-barred. (Def.’s Moving Br. 9-17, ECF No. 32-1.) TILA requires lenders to make certain
disclosures, such as the payment schedule, annual percentage rate, and charges imposed due to late
payments. 15 U.S.C. § 1639(a)-(k). A party has a private right of action against the lender if the
TILA disclosures are inaccurate. 15 U.S.C. § 1640(a). A plaintiff may bring an action within one
year of the date the loan closed. 15 U.S.C. § 1640(e); see also In re Comm. Bank of N. Va., 622

F.3d 275, 283 (3d Cir. 2010).
“A statute of limitations defense is an affirmative defense that a defendant must usually
plead in his [or her] answer.” Stephens v. Clash, 796 F.3d 281, 288 (3d Cir. 2015) (citing Schmidt
v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)). A statute of limitations defense can also be raised
via a Rule 12(b)(6) motion “if the time alleged in the statement of a claim shows that the cause of
action has not been brought within the statute of limitations.” Schmidt, 770 F.3d at 249 (citation
omitted). The Court may only grant the instant motion “if the face of the complaint demonstrates
that the plaintiff's claims are untimely.” Stephens, 796 F.3d at 288 (internal quotation marks and
citations omitted). Here, it is apparent from the face of Plaintiff? s Second Amended Complaint he
initiated this action ten years after he received the loan agreement, well beyond the expiration of
the one-year statute of limitations.

Once a defendant has successfully raised a statute of limitations defense to a claim, it
generally is the plaintiff's burden to show the statute of limitations should be equitably tolled.
Schmidt, 770 F.3d at 251. “At the motion to dismiss stage, a plaintiff who seeks to invoke equitable
tolling need only ‘plead the applicability of the doctrine.’” Perelman v. Perelman, 545 F. App’x
142, 151 (3d Cir. 2013) (quoting Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380,
1391 (3d Cir. 1994) (abrogated on other grounds by Rotkiske v. Klemm, 890 F.3d 422, 428
(3d Cir. 2018))).

Here, Plaintiff fails to plead the applicability of equitable tolling because he has not alleged
facts showing concealment by Defendant. Equitable tolling is applied “sparingly” and only in the
following circumstances: “(1) where the defendant has actively misled the plaintiff respecting the
plaintiff's cause of action; (2) where the plaintiff in some extraordinary way has been prevented

from asserting his or her rights; or (3) where the plaintiff has timely asserted his or her rights
mistakenly in the wrong forum.” Glover v. Fed Deposit Ins., 698 F.3d 149, 151 (3d Cir. 2012)
(citation omitted).

Plaintiff argues the doctrine applies because he did not know his mortgage was a SIM and
he brought suit within a year of discovering the nature of the loan and the alleged TILA violations.
(Pl.’s Opp’n Br. 15-18, ECF No. 34.) Plaintiff avers his claim should be equitably tolled because:
(1) a representative of Defendant told Plaintiff the figures in the Disclosure were accurate;
(2) Defendant sent Plaintiff monthly statements reflecting the same monthly amount due; (3) the
documents Plaintiff received when he skipped payments represented that “interest will continue to
accrue on the entire outstanding balance, including the month [Plaintiff] skip[s] [his] payment”;
and (4) Plaintiff's Equifax account showed Defendant reported the loan as a “Conventional [Real
Estate] Mortgage” anid Plaintiff relied on these representations. (Id at 7, 16-17.)

The Court construes Plaintiff to argue for equitable tolling based upon a theory of
fraudulent concealment. See Weiss v. Bank of Am. Corp., 153 F. Supp. 3d 83 1, 837 nl
(W.D. Pa. 2015) (inferring from the plaintiff's allegations the plaintiff was invoking a theory of
fraudulent concealment). Fraudulent concealment will toll the statute of limitations if the accrual
date of a claim has passed but the “plaintiff's cause of action has been obscured by the defendant’s
conduct.” In re Cmty. Bank of N. Va. Mortg. Lending Practices Litig., 795 F.3d 380, 401
(3d Cir. 2015) (citation omitted). The plaintiff has the burden of proving fraudulent concealment,
which requires a three-part showing: “(1) that the defendant actively misled the plaintiff; (2) which
prevented the plaintiff from recognizing the validity of [his] claim within the limitations period;
and (3) where the plaintiff's ignorance is not attributable to [his] lack of reasonable due diligence
in attempting to uncover the relevant facts.” Cetel y. Kirwan Fin. Grp., 460 F.3d 494, 509

(3d Cir. 2006). The Third Circuit has emphasized a “plaintiff must show active misleading by the
defendant,” Forbes y. Eagleson, 228 F.3d 471, 487 (3d Cir. 2000), and “mere silence or
nondisclosure is not enough.” Garczynski v. Countrywide Home Loans, Inc., 656 F. Supp. 2d 505,
516 (E.D. Pa. 2009) (citation and internal quotation marks omitted); see also White v. PNC Fin,
Serv. Grp., Inc., No. 11-7928, 2014 WL 4063344, at *3 (E.D. Pa. Aug. 18, 2014).

Plaintiff alleges he relied upon the Disclosure and the representations of Defendant’s
agents that “the number of payments, the amount of payments, the finance charge and total of
payments present in the Disclosure were accurate” in entering into the mortgage. (SAC 9 17-19.)
Moreover, Plaintiff alleges the Disclosure “reflected a conventional mortgage.” (Id. ¥ 20.)
Although Plaintiff disputes the accuracy of the Disclosure, he does not aver the figures Defendant
provided him were inaccurate for a SIM. (See, e.g., id. J 13-17.)

Plaintiff acknowledges he possessed loan documents explaining how the interest on the
loan was calculated, which includes page 4 of the note, explicitly stating “interest [on the loan] is
imposed each day... .” (id. | 37; Ex. 1.) Plaintiff, however, did not notice this until ten years
after he received the mortgage. (SAC 137.) Plaintiff cannot argue equitable tolling should apply
as a result of Plaintiff's own failure to read the loan packet. See Oshiver, 38 F.3d at 1390 (“For
equitable tolling . . . the plaintiff need show . . . that he or she could not, by the exercise of
reasonable diligence, have discovered essential information bearing on his or her claim.”)

Moreover, Plaintiffs claims that the documents he received when he skipped payments
“affirmatively advised that interest accrued monthly on the loan” and that Defendant had been
reporting the mortgage to credit agencies as a “Conventional [Real Estate] Mortgage” are also
insufficient to plead applicability of equitable tolling. (SAC §] 35-37.) As noted in the Court’s
first dismissal, these documents did not create “the type of active misleading that would necessitate

the extraordinary remedy of equitable tolling.” (Oct. 15, 2018 Mem. Op. 6.) Additionally,
although Plaintiff pled he saw and relied upon Defendant’s reports of his mortgage to credit
agencies, this still does not show Defendant actively misled Plaintiff, particularly because Plaintiff
himself had a copy of the loan agreement. See Morilus v. Countrywide Home Loans, Inc., 651
F. Supp. 2d 292, 305 (E.D. Pa. 2008) (finding equitable tolling did not apply because the
defendants did not conceal the contested finance agreement charges and the plaintiffs had a copy
of the lending disclosure); see also In re Roberson, 262 B.R. 312, 321-22 (Bankr, E.D. Pa. 2001)
(granting a motion for judgment on the pleadings for TILA claim where the plaintiff asserted
equitable tolling but did not read the promissory note).

Finally, although Plaintiff alleges the Disclosure was inaccurate and that he relied on it,
Plaintiff does not actually claim the numbers on the Disclosure were inaccurate for a SIM. (See,
e.g., SAC Ff 13-20, 32, 37, 38; Pl.’s Opp’n Br. 12-14.) Thus, because the mortgage documents
explicitly provided “[iJnterest is imposed each day at the daily equivalent of the annual rate”, and
the figures Defendant provided were, in fact, accurate for a SIM, Plaintiffs fraudulent
concealment arguments fail. (Ex. 1); Compare Perelman, 545 F. App’x at 151 (finding the
plaintiff had not pled the applicability of equitable tolling when he had documents showing breach
of contract) with Smith v. EquiCredit Corp., No. 01-4326, 2002 WL 32349873, at *6 (E.D. Pa.
Oct. 4, 2002) (finding equitable tolling did apply when the plaintiff had a mental illness, the
defendant issued a loan in a larger amount and with a higher interest rate than the plaintiff had
applied for without notifying the plaintiff, and the defendant refused to rescind the loan); see also
Wise v. Mortg. Lenders Network, 420 F. Supp. 2d 389, 394-95 (E.D, Pa. 2008) (finding the plaintiff
pled facts sufficient for an assertion of equitable tolling to survive a motion to dismiss when the

plaintiff alleged the defendant promised to refinance the loan and failed to respond to a
correspondence of rescission). The Court, accordingly, finds Plaintiff fails to plead sufficient facts
that would allow the Court to apply equitable tolling.

B. State Law Claims

Plaintiff pled state law claims in addition to his TILA claim. (SAC {J 80- 108.) Plaintiff's
only asserted basis for jurisdiction is 28 U.S.C. § 1331, and Plaintiff has failed to demonstrate the
Court should equitably toll his only federal claim. The Court, therefore, declines to exercise
jurisdiction over Plaintiff's state law claims until such time Plaintiff establishes this matter may
proceed under federal question jurisdiction. See 28 U.S.C. § 1367(c)(3) (“The district courts may
decline to exercise supplemental jurisdiction over a claim” if “the district court has dismissed all
claims over which it has original jurisdiction.”); see also Freund v. F lorio, 795 F. Supp. 702, 710
(D.N.J. 1992),
IV. Conclusion

For the reasons set forth above, the Court grants Defendant’s Motion to Dismiss Plaintiff’ s
Second Amended Complaint. The Court also grants Plaintiff one final Opportunity to allege

sufficient facts to support equitable tolling. An order consistent with this Opinion will be entered.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

Dated: July 26, 2019
